’ Writ-of'mandamus denied, but alternative request granted. ' It is doubtful that Judge’ Shirley G. Wimberly has herein an interest such as' is contemplated by R.S. 15:303(1) and which would legally warrant -his recusation (see State v. Phillips, 159' La. 903, 106 So. 375 and State v. Laborde, 214 La. 644, 38 So.2d 371). Nevertheless, we are of the opinion that the unusual and peculiar circumstances surrounding this proceeding furnish sufficient cause for and require (in securing the prompt, efficient and proper administration of justice) our granting applicant’s alternative request tO' appoint a judge from another judicial dis-’ trict in this state to sit in Section G of the Criminal District Court of Orleans Parish,, and to dispose of the rule for contempt in question (Article 7, Section 12 of the Louisiana Constitution of 1921). Accord-' ingly, a special order will be executed for such appointment.